Citation Nr: 0927375	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-32 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New York, New York (RO), which in pertinent part, denied a 
claim for an increased rating for PTSD.   

In May 2008, the Veteran had testified before the undersigned 
Veterans Law Judge during a Travel Board hearing at the RO.  
A transcript of the hearing has been associated with the 
claim folder. 

The claim on appeal was previously before the Board in June 
2008, when the matter was remanded for additional evidentiary 
development.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has not been 
shown to be manifested by more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as: depressed mood, diminished 
interest, and irritability, mild impairment of concentration, 
sleep impairment, and mild memory loss. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD with dysthymia have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA is required to notify the Veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the Veteran is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
Veteran prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In the context of a claim for a increased rating, the United 
States Court of Appeals for Veterans Claim (Court) has 
determined that, at a minimum, adequate VCAA notice in 
increased rating cases requires: (1) that VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008).  

Here, VA sent the Veteran several notice letters that, taken 
together, fully comply with the VCAA notice requirements.  In 
a June 2004 letter, the RO informed the Veteran as to his and 
VA's respective duties for obtaining evidence.  This notice 
letter also informed him that in order to substantiate a 
claim, he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening in the 
severity of his condition.  In a March 2006 notice letter, 
the Veteran was informed how VA determines the disability 
rating and the effective date for the award of benefits if 
service connection is to be awarded, in compliance with the 
Dingess, supra, notice requirements.  Further, in a July 2008 
letter the Veteran was specifically informed of the notice 
requirements outlined in Vazquez-Flores, supra. 

Although both the March 2006 and the July 2008 letters were 
sent after the initial adjudication, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).   In this regard, the 
notice provided in the March 2006 and the July 2008 letters 
fully complied with the requirements of 38 U.S.C. § 5103(a), 
38 C.F.R. § 3.159(b), Dingess, supra and Vazquez-Flores, 
supra, and after these notices were provided the case was 
readjudicated and an April 2009 supplemental statement of the 
case was provided to the Veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.
In addition to its duty to notify and inform the Veteran with 
regard to his increased rating claim, VA also has a duty to 
assist the Veteran in the development of the claim.  This 
duty includes assisting the Veteran in the procurement of 
service treatment records and records of pertinent medical 
treatment since service, and providing the Veteran a medical 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

As to the duty to assist, the Veteran was afforded formal VA 
examinations in October 2004 and December 2008.  VA has 
associated with the claims folder the Veteran's private and 
VA treatment records identified by the Veteran.  The Veteran 
has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  The Board finds that no additional assistance is 
required to fulfill the VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002).  

2.  Increased Rating Claim

Factual Background

In April 2004, the Veteran filed a claim for an increased 
rating in excess of 30 percent for his service-connected 
PTSD.

Prior to filing the claim for an increased rating, the 
Veteran had been receiving treatment for his PTSD from VA 
Medical Center in Northport (VAMC).  A December 2003 VAMC 
mental health assessment shows that the Veteran primarily 
complained of depression and sleep impairment.  On mental 
status examination, the examiner noted that the Veteran had a 
depressed mood.  The examiner also noted that there was no 
evidence of hallucinations, delusions, panic attacks, 
suicidal or homicidal ideations, or other abnormal behaviors.  
In an April 2004 VAMC treatment record, the examiner noted 
that the Veteran reported that he had recently lost his job.  
The examiner recorded that the Veteran reported that he had 
felt stressed at work and that he was no longer able to work.  
The April 2004 examiner assigned the Veteran a Global 
Assessment of Functioning (GAF) scale score of 55. 

In June 2004, the Veteran underwent a Social Security 
Administration evaluation for disability compensation, which 
included a psychiatric evaluation by Dr. Kathleen M. Acer at 
Industrial Medicine Associates, P.C.  In the June 2004 
evaluation report, Dr. Acer noted that the Veteran was 
cooperative, but mildly anxious, during the examination.  On 
mental status examination, Dr. Acer reported that the Veteran 
had a depressed affect, mildly impaired concentration, and 
mildly impaired memory.  Dr. Acer recorded the following: the 
Veteran was appropriately dressed; he had clear speech, 
coherent and goal direct thought process; his judgment was 
good and his insight was fair; and he had the ability to 
perform daily activities of living.  There was no evidence of 
hallucinations, delusions, or paranoia.  Dr. Acer found that 
with regard to the Veteran's occupational impairment, "[the 
Veteran] can follow and understand directions and 
instructions, appropriately perform tasks; he may have some 
minor difficulties maintaining attention and concentration on 
a long-term basis.  He may have difficulty relating with 
others, dealing with stress, and making decisions."  June 
2004 SSA Psychiatric Evaluation Report, Dr. Acer, page 3. 

In October 2004, the Veteran was afforded a VA examination to 
evaluate the severity of his PTSD.  In the October 2004 
examination report, the examiner noted that the Veteran 
complained of a depressed mood, insomnia, infrequent 
nightmares, and passive suicidal thoughts.  The examiner 
recorded similar objective findings to those mentioned in the 
June 2004 SSA evaluation.  The Veteran reported that he 
continued to socialize with former work acquaintances and 
with members of a social group with whom he went to watch 
musicals and plays.  The Veteran noted, however, that he felt 
that he was estranged from these former social relationships 
and that he had difficulty establishing new relationships.  
The October 2004 examiner found that the Veteran continued to 
meet the DSM-IV criteria for PTSD, and that his subjective 
complains of depressive symptoms were consistent with his 
diagnosis of Dysthymia Disorder.  The examiner assigned the 
Veteran a GAF scale score of 55.  

The claim file shows that the Veteran received psychotherapy 
treatment from Michael Kim, RCS Therapist, at the Vet Center 
in Babylon, New York from June 2004 to January 2005.  The 
records from these treatment sessions contain findings 
similar to those reported in June and October 2004 
examination reports.  The Veteran's PTSD symptoms were 
manifested by invasive thoughts, avoidance of social 
activities, isolations from others, depressed mood, 
irritability, and impaired concentration.  In a January 2005 
Vet Center treatment summary, the therapist noted that the 
Veteran continued to struggle with his PTSD symptoms, and 
that his symptoms interfered with his ability to trust others 
and his ability to form healthy relationships. 

The Veteran's claim file also shows that from November 2004 
to November 2008, the Veteran continued to obtain 
psychotherapy treatment and pharmacotherapy at the VAMC.  A 
review of those records from November 2004 to July 2005 shows 
that the Veteran had consistently received a GAF scale score 
of 55, and that healthcare providers continued to note 
findings similar to those mentioned above. The record shows 
that there appears to have been some improvement noted in the 
Veteran's symptoms by August 2005.  In an August 2005 VA 
treatment record, the examiner noted that the Veteran's mood 
appeared "more upbeat".   The examiner assigned the Veteran 
a GAF scale score of 60.  The Veteran continued to receive 
the GAF scale scores of 60 through November 2008 VA.  

In December 2008, the Veteran underwent another VA 
examination to evaluate the severity of his PTSD.  In the 
December 2008 examination report, the examiner noted that the 
Veteran stated that he was still unemployed.  The examiner 
recorded that the Veteran complained of depressed mood, 
fatigue, lethargy, excessive irritability, diminished 
interest, passive suicidal thoughts, and sleeping impairment.  
The examiner noted that Veteran denied having invasive 
thoughts, nightmares or flashbacks.  On mental status 
examination, the examiner reported findings similar to those 
already mentioned above.  The examiner diagnosed the Veteran 
with mild PTSD and depressive disorder.  The examiner found 
that Veteran's impairment due to his psychiatric condition 
was moderate.  The examiner further noted that the Veteran's 
PTSD symptoms appeared to be improving, or at least 
stabilizing, since his last examination in October 2004, and 
that the Veteran's symptoms of depression had increased.  The 
examiner assigned the Veteran a GAF scale score of 57. 

Legal Criteria

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving a claim for an increased rating, VA's 
primary focus is upon the current level of the Veteran's 
disability.  This will include a review of medical and lay 
evidence beginning one year prior to the time Veteran 
requested an increase rating.  That being said, VA will also 
review the history of the Veteran's disability in order to 
ensure that the decision regarding the current disability 
rating accounts for all the prior treatment and the severity 
of the disorder.   Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The analysis in the following decision is undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  See id.; Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  This practice is 
known as "staged" ratings.  

The Veteran's disability has been rated as 30 percent under a 
general set of criteria applicable to psychiatric 
disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under the criteria found at Diagnostic Code 9411, a 30 
percent disability rating is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 38 C.F.R. § 4.130.  

A higher disability rating of 50 percent rating is warranted 
when psychiatric disability causes occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  
Even higher ratings are warranted when psychiatric symptoms 
are shown to be more severe.  Id.   

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing 
DSM-IV).  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings that may be employed in that determination, 
and it is highly probative, as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

Paraphrasing from the DSM- IV, GAF score from 51 to 60 
represents moderate symptoms, or moderate difficulty in 
social or occupational functioning.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008).

Analysis

At the onset, the Board notes that the severity of the 
Veteran's symptomatology has been relatively constant 
throughout the period of this appeal, therefore, "staged" 
ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. 
App. 505.  Both the October 2004 and the December 2008 VA 
examiners recorded that the Veteran's disability was 
manifested by similar symptomatology.  As discussed below, 
the medical evidence of record does not indicate that the 
Veteran's symptomatology has worsened to a level more severe 
than 30 percent disabling at any point during this period.  
Should the Veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

Collectively, the aforementioned medical evidence reflects 
that the Veteran's PTSD was manifested by depressed mood, 
diminished interest, fatigue, passive suicidal ideation (but 
no intent), sleep impairment, and impairment of 
concentration.  These symptoms are indicative of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal).  This is a level of occupational and 
social impairment no greater than what is contemplated in the 
currently assigned 30 percent disability rating. 

Even though the Veteran's mood had been described as 
depressed and he has reported passive suicidal thoughts, 
these symptoms are contemplated in the 30 percent.  Notably, 
the Veteran reported that he had no intent to act upon those 
thoughts.  Moreover, the most recent VA examiner found that 
the Veteran's PTSD symptoms only moderately impacted his 
social functioning.  Further, Dr. Acer found that the Veteran 
was not significantly impaired by this psychiatric disorder.  

At no point during the appeal period does the Veteran's 
overall PTSD symptomatology meet the criteria for a rating in 
excess of 30 percent.  In this regard, the medical evidence 
does not show the Veteran to have circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, and impaired abstract thinking, or other symptoms 
that are characteristic of a 50 percent rating.  Rather, the 
Veteran effectively participated during his examinations and 
in treatment sessions, he denied panic attacks, and he has 
demonstrated that he has organized goal directed thought 
process.  Although the Veteran has reported that he has 
difficulty in establishing and maintaining relationships, the 
Veteran has also reported that he continues to socialize with 
former work acquaintances and that he continues to attend 
theatrical performances with members of a social group.  
Finally, throughout the appeal process, the Veteran has 
received a GAF scale score of 55 to 60, which is only 
indicative of moderate symptoms, and not severe symptoms 
which must be shown to warrant the 50 percent disability 
rating. 

The objective medical findings of record more closely 
approximate the symptoms listed under the criteria for the 30 
percent disability rating.  As such, a disability rating in 
excess of 30 percent is not warranted.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the Veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  According to 38 
C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his adjustment 
disorder has resulted in unusual disability or impairment 
that rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  

The Board observes that the Rating Schedule provides for 
numerous higher ratings for the psychiatric disorder, 
including a potential 100 percent evaluation for the service-
connected adjustment disorder.  Here, as explained above, the 
Veteran does not have the symptoms identified in the criteria 
that warrant a rating in excess of 30 percent disabling.  
Additionally, the Veteran's disability has not required 
frequent periods of hospitalization.  While the record shows 
that the Veteran has been unemployed during this period, none 
of the examination reports contains objective findings to 
show that the Veteran is unemployable because of his PTSD and 
dysthymia symptoms.  The Board finds that the 30 percent 
evaluation for this period adequately addresses occupational 
impairment during this time.  This case does not present 
"exceptional" circumstances, and, as the Veteran's 
symptomatology is appropriately addressed by the 30 percent 
ratings assigned, the Rating Schedule is adequate.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's PTSD with dysthymia.

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


